DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Election/Restrictions
2. Applicant's election without traverse of claims 1-14 in the reply filed on 06/16/2022 is acknowledged. New claims 21-26 have been added by the Applicant’s reply.

Double Patenting
3. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. Claims 1-2,12, 21-23 and 26 of the instant application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 6 and 13 of the co-pending application 16/785,878.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the copending application claims, but with obvious wording variations. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CLAIM INTERPRETATION

5.The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a control signal generator configured to...” “a PUF strength analyzer configured to ...” in claims 21-24. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 3-14 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8. Claims 3 and 24 recites the limitation : “determining that the PUF cell is unusable when the PUF cell output is consistent fewer than a minimum threshold number of times”.
 It is not clear what is meant by this limitation. 
The statement “the PUF cell is unusable when PUF cell output is consistent fewer than a minimum threshold number of times”,  is not grammatical correct.
Appropriate correction is required.

9. Claims 4 and 25 recites the limitation : “the minimum threshold number of times is based on a number of determined PUF cell outputs of the PUF cell”.
 It is not clear what is meant by this limitation. 
The statement “the minimum threshold number of times”,  is not grammatical correct.
Appropriate correction is required.

10. Claim 5 recites the limitation : “determining that the PUF cell is usable for a first class of operation when the PUF cell output is consistent at least a first threshold number of times”.
 It is not clear what is meant by this limitation. 
The statement “the PUF cell is usable for a first class of operation when the PUF cell output is consistent at least a first threshold number of times”,  is not grammatical correct.
Appropriate correction is required.

11.  Claim 6 recites the limitation : “the first threshold number of times is equal to a number of times the PUF cell output is determined”.
 It is not clear what is meant by this limitation. 
The statement “the first threshold number of times is equal to a number of times the PUF cell output is determined”,  is not grammatical correct.
Appropriate correction is required.

12. Claim 7 recites the limitation : “determining that the PUF cell is usable for a second class of operation when the PUF cell output is consistent at least a second threshold number of times but fewer than the first threshold number of times”.
 It is not clear what is meant by this limitation. 
The statement “the PUF cell is usable for a second class of operation when the PUF cell output is consistent at least a second threshold number of times but fewer than the first threshold number of times”,  is not grammatical correct.
Appropriate correction is required.

13. Claim 9 recites the limitation : “ the device classification value is determined based on a sum of the number of PUF cells determined to be usable for the first class of operation and the number of PUF cells determined to be usable for the second class of operation”.

It is not clear what is meant by this limitation. It is not clear, how one can determine the device classification value, if all the cell bits are usable.
And how and why the usable PUF cells are being used for both first and second classes of operations.   Appropriate correction is required.

14.  Claim 10 recites the limitation: “storing a mask in a computer-readable memory that identifies unusable PUF cells of the device based on unusable PUF cells being consistent fewer than a threshold number of times”.

It is not clear what is meant by this limitation. 
The statement “identifying unusable PUF cells of the device based on unusable PUF cells being consistent fewer than a threshold number of times”,  is not grammatical correct.
Appropriate correction is required.

15.  Claim 11 recites the limitation: “the threshold number of times is based on the device classification value”.
It is not clear what is meant by this limitation. 
The statement “the threshold number of times is based on the device classification value”,  is not grammatical correct.  Appropriate correction is required.

16. Claim 14 recites the limitation: “appending one or more error correction bits prior to utilizing the device signature”. 
It is not clear what is meant by this limitation. How the error correction is being appended before using device signature. Neither claims nor the specification clearly defines this particular limitation. Appropriate correction is required.

 Any claims not specially addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections - 35 USC § 102
17. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18. Claim(s) 1-2, 21-23 and 26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (US Pub.No.2017/0180140).

19. Regarding claims 1,21 and 26 Mai teaches  a method, a device and a non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of determining a reliability of a physically unclonable function (PUF) cell of a device, comprising: providing one or more activation signals to a PUF cell under a plurality of conditions (Para:0022-0026 teaches providing signals to a PUF cell array in different environmental conditions e.g. voltage and temperature, see para.0005);

 determining a PUF cell output provided by the PUF cell under each of the plurality of conditions (Table 1, Para:0025-0026  and Para:0028 teaches determining the PUF cell output value) ;

determining a number of times the PUF cell output of the PUF cell is consistent (Table 1, Para:0025-0026 and  Para:0028 teaches checking the output OUT of the SA is consistent (either 1 or 0) for both the phases i.e., reading the PUF data during NEG phase and comparing the NEG phase PUF data to POS phase PUF data. The process of enrollment operation is repeated for other PUF cells in a PUF array); and 

determining a device classification value based on the determined number of times for a plurality of PUF cells (Para:0028-0030 teaches generating the reliability bitmap of PUF array during the two-phase enrollment operation. The reliability bitmap is then used at run-time to select reliable bits (usable bits) from the PUF array. 
Table 1 shows, when the output value of NEG phase does not match with the output value of POS Phase, then the PUF cell is considered as unusable cell and is rejected).

20. Regarding claims 2, 22, 23 Mai teaches the method, the device wherein providing the one or more activation signals and determining the PUF cell output, comprises:

providing a first signal to a first branch of the PUF cell and a second signal to a second branch of the PUF cell, the first and second signals being provided in synchronization (Fig.3, element.302, Para:0025-0026 teaches the POS phase where (V+) and (V-) are provided in synchronization);

determining a first PUF cell value based on an output of the PUF cell produced by the first signal and the second signal (Para:0025, Para:0028 and Table 1 teaches the Output of POS phase is determined);

providing a third signal to the first branch and a fourth signal to the second branch, the third signal and fourth signal being provided out of synchronization (Fig.3, element.304, Para:0025-0026 teaches the NEG phase where (V+) and (V-) are provided out of  synchronization);
and

determining a second PUF cell value based on an output of the PUF cell produced by the third signal and the fourth signal (Para:0025-0026, Table 1 shows the OUT value of NEG phase matches or not with OUT value of POS phase. If the values do not match, then, the PUF cell is considered as unusable cell and is rejected).

Claim Rejections - 35 USC § 103
21. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22. Claim(s) 3-8,10-13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Mai (US Pub.No.2017/0180140) in view of  LU (US Pub.No.2018/0102163).

23. Regarding claims 3 and 24 Mai teaches all the above claimed limitations but does not expressly teach the method  and the device further comprising: determining that the PUF cell is unusable when the PUF cell output is consistent fewer than a minimum threshold number of times.

Lu teaches the method and the device further comprising: determining that the PUF cell is unusable when the PUF cell output is consistent fewer than a minimum threshold number of times (Para:0071 and Para:0075-0076 teaches a PUF cell array is determined to be defective if the number of bit cells of which the output logical states are not consistent with the predetermined logical states is greater than a predetermined threshold value).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include determining that the PUF cell is unusable when the PUF cell output is consistent fewer than a minimum threshold number of times as taught by Lu. Mai already teaches determining that the PUF cell is unusable based on the PUF cell output consistent value (para:0025-0026, table 1) and the combination with Lu will give a predictable result of determining the reliability of values generated by other cells in a PUF array.

24. Regarding claims 4 and 25 Mai teaches all the above claimed limitations but does not expressly teach the method and the device wherein the minimum threshold number of times is based on a number of determined PUF cell outputs of the PUF cell.

 Lu teaches the method and the device wherein the minimum threshold number of times is based on a number of determined PUF cell outputs of the PUF cell  (Fig.8 and Para:0071 and Para:0075-0076 teaches the minimum threshold number of times is based on a number of determined PUF cell outputs).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include the minimum threshold number of times is based on a number of determined PUF cell outputs of the PUF cell as taught by Lu. Mai already teaches determining that the PUF cell is unusable or not based on the PUF cell output consistent value (para:0025-0026, table 1) and the combination with Lu will give a predictable result of determining the reliability of values generated by other cells in a PUF array.

25. Regarding claim 5 Mai teaches all the above claimed limitations but does not expressly teach the method, further comprising: determining that the PUF cell is usable for a first class of operation when the PUF cell output is consistent at least a first threshold number of times.

Lu teaches the method further comprising: determining that the PUF cell is usable for a first class of operation when the PUF cell output is consistent at least a first threshold number of times (Para: 0082 and Para:0092-0093 teaches determining that the PUF cell is usable for a first class of operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include determining that the PUF cell is usable for a first class of operation when the PUF cell output is consistent at least a first threshold number of times as taught by Lu. Mai already teaches determining that the PUF cell is unusable or not based on the PUF cells output consistent value (para:0025-0026, table 1) and the combination with Lu will give a predictable result of determining the reliability of values generated by other cells in a PUF array.


26. Regarding claim 6 Mai teaches all the above claimed limitations but does not expressly teach the method, wherein the first threshold number of times is equal to a number of times the PUF cell output is determined.

Lu teaches the method, wherein the first threshold number of times is equal to a number of times the PUF cell output is determined  (Para:0071 and Para:0075-0076).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include the first threshold number of times is equal to a number of times the PUF cell output is determined  as taught by Lu. Mai already teaches determining that the PUF cell is unusable or not based on the PUF cells output consistent value (para:0025-0026, table 1) and the combination with Lu will give a predictable result of determining the reliability of values generated by other cells in a PUF array.

27. Regarding claim 7 Mai teaches all the above claimed limitations but does not expressly teach the method further comprising: determining that the PUF cell is usable for a second class of operation when the PUF cell output is consistent at least a second threshold number of times but fewer than the first threshold number of times.

Lu teaches the method further comprising: determining that the PUF cell is usable for a second class of operation when the PUF cell output is consistent at least a second threshold number of times but fewer than the first threshold number of times (Para:0075-0076, Fig.8, 0081-0082 and Para:0092-0093 teaches determining that the PUF cell is usable for a second class of operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include determining that the PUF cell is usable for a second class of operation when the PUF cell output is consistent at least a second threshold number of times but fewer than the first threshold number of times as taught by Lu. Mai already teaches determining that the PUF cell is unusable or not based on the PUF cells output consistent value (para:0025-0026, table 1) and the combination with Lu will give a predictable result of determining the reliability of values generated by other cells in a PUF array.


28. Regarding claim 8 Mai teaches, the method  wherein the device classification value is determined based on a number of PUF cells determined to be usable for the first class of operation (Mai : Para:0028-0030 teaches generating the reliability bitmap of PUF array during the two-phase enrollment operation. The reliability bitmap is then used at run-time to select reliable bits (usable bits) from the PUF array. 
Table 1 shows, when the output value of NEG phase does not match with the output value of POS Phase, then the PUF cell is considered as unusable cell and is rejected), 

Mai teaches all the above claimed limitations but fails to teach the PUF cells is determined to be usable for the first class of operation.

Lu teaches the PUF cells is determined to be usable for the first class of operation (Para: 0082 and Para:0092-0093).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include the PUF cells is determined to be usable for the first class of operation as taught by Lu such a setup will give a predictable result of determining the reliability of values generated by other cells in a PUF array to use for different operations.

29. Regarding claim 10 Mai teaches all the above claimed limitations but does not expressly teach the method, further comprising: storing a mask in a computer-readable memory that identifies unusable PUF cells of the device based on unusable PUF cells being consistent fewer than a threshold number of times.

Lu teaches the method, further comprising: storing a mask in a computer-readable memory that identifies unusable PUF cells of the device based on unusable PUF cells being consistent fewer than a threshold number of times  (Para:0031 and Fig.6, Para: 0057-0059 teaches storing a mask in the memory that identifies unusable PUF cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include storing a mask in a computer-readable memory that identifies unusable PUF cells of the device based on unusable PUF cells being consistent fewer than a threshold number of times as taught by Lu such a setup will give a predictable result of determining the reliability of values generated by other cells in a PUF array.

30. Regarding claim 11 Mai teaches all the above claimed limitations but does not expressly teach the method further comprising, wherein the threshold number of times is based on the device classification value.

Lu teaches the method further comprising, wherein the threshold number of times is based on the device classification value (Para:0071 and Para:0075-0076).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include the threshold number of times is based on the device classification value  as taught by Lu such a setup will give a predictable result of determining the reliability of values generated by other cells in a PUF array.

31. Regarding claim 12 Mai teaches all the above claimed limitations but does not expressly teach the method, further comprising: determining a device signature based on usable PUF cells using the mask.

Lu teaches the method, further comprising: determining a device signature based on usable PUF cells using the mask (Para:0020 and Para:0075-0076 teaches determine a PUF signature on usable PUF cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include determining a device signature based on usable PUF cells using the mask as taught by Lu such a setup will give a predictable result of ensuring the integrity of data.

32. Regarding claim 13 Mai teaches all the above claimed limitations but does not expressly teach the method further comprising utilizing the device signature by: transmitting the device signature from the device to identify the device, signing a communication from the device using the device signature, or encrypting a communication from the device using the device signature.

Lu teaches the method further comprising utilizing the device signature by: transmitting the device signature from the device to identify the device, signing a communication from the device using the device signature, or encrypting a communication from the device using the device signature (Para:0087-0090 teaches generating a PUF signature and encrypting the PUF signature. The encrypted PUF signature is transferred to the server) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include transmitting the device signature from the device to identify the device, signing a communication from the device using the device signature, or encrypting a communication from the device using the device signature as taught by Lu such a setup will give a predictable result of ensuring the integrity of data in transmission.




ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.
 The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEREENA T CATTUNGAL/
  Primary Examiner, Art Unit 2431